      Case 1:19-cr-00447-DLC Document 66 Filed 03/30/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :            19cr0447 (DLC)
                                         :
           -v-                           :          MEMORANDUM OPINION
                                         :              AND ORDER
 SADI FOFANA,                            :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On March 24, 2020, the defendant moved for reconsideration

of this Court’s March 18 Order denying his request for release

from the Metropolitan Correctional Center (“MCC”) pending his

May 8, 2020 sentencing on account of the COVID-19 outbreak.           The

Government opposes the defendant’s release.        The defendant’s

application is denied.

     Following his February 5 admission to specifications of

violation of probation, the defendant was scheduled to be

sentenced on March 4, 2020.     At the March 4 sentencing

proceeding, after the Court indicated that it was considering

the guidelines range of between 12 to 18 months that applied at

the time the defendant was originally sentenced on October 4,

2019, the defendant requested an adjournment to submit

additional information for the Court’s consideration.          That

submission was due March 16.
      Case 1:19-cr-00447-DLC Document 66 Filed 03/30/20 Page 2 of 4



    On March 15, the Court ordered the parties to confer as to

whether the March 19 sentencing should be adjourned in light of

the COVID-19 outbreak.    On March 16, defense counsel responded

stating inter alia that he did “not oppose the Court’s decision

to adjourn” the March 19 sentencing.      Defense counsel also

requested that the defendant be released on bail pending

sentencing.     On March 17, the Government consented to the

adjournment but opposed the application for bail.         On March 18,

the sentencing was adjourned to May 8, and the defendant’s

request for bail was denied.

    In arguing for his release, the defendant cites 18 U.S.C. §

3142(f), which allows for the reopening of a pretrial detention

hearing upon new information -- here, the spread of COVID-19.

But, in this case, a sentencing proceeding is already underway.

Thus, it is Section 3143(a), not Section 3142(f), that governs.

Pursuant to Section 3143(a)(1), a defendant awaiting sentencing

shall be detained “unless the judicial officer finds by clear

and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community

if released.”     18 U.S.C. 3143(a)(1).   This statute thus

“establishes a presumption in favor of detention” that the




                                    2
      Case 1:19-cr-00447-DLC Document 66 Filed 03/30/20 Page 3 of 4



“defendant must rebut . . . with clear and convincing evidence.”1

United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004).

     At the defendant’s October 2019 sentencing, before imposing

a term of five years of probation, the Court advised the

defendant that if he violated the terms of his probation, he

“would come back before [the Court], and [the Court] could

impose at that time any sentence that [the Court] could impose

today.”   Again, the Court emphasized to the defendant that it

“could impose a sentence of one, two, or three years, or

something even more.”    Despite these warnings, the defendant has

been unable to conform to the requirements of supervision.

     None of the arguments made in the defendant’s March 24

motion warrant reconsideration of the Court’s March 18 Order.




1 Because the defendant requested reconsideration of the Court’s
March 18 Order, it is governed by Local Criminal Rule 49.1
(“Rule 49.1”). Rule 49.1 provides that “[a] motion for
reconsideration or reargument of a Court order determining a
motion shall be filed and served within fourteen (14) days after
the Court’s determination of the original motion. A memorandum
setting forth concisely the matters or controlling decisions
which counsel believes the Court has overlooked shall accompany
this motion.” Local Crim. R. 49.1(d). Although courts within
the Second Circuit have applied the civil standard for motions
for reconsideration to Rule 49.1 motions, the Court of Appeals
has not addressed this issue. See, e.g., United States v. Lisi,
No. 15cr457 (KPF), 2020 WL 1331955, at *1-2 (S.D.N.Y. March 23,
2020). Because the defendant has failed to meet the standard
set forth in 18 U.S.C. § 3143(a), this Court need not address
what gloss may be added by Local Criminal Rule 49.1(d).

                                    3
         Case 1:19-cr-00447-DLC Document 66 Filed 03/30/20 Page 4 of 4



The defendant’s request for release pending his sentencing on

May 8, therefore, is denied.



Dated:      New York, New York
            March 30, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       4
